Citation Nr: 0712219	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

An April 2004 VA examiner provided the veteran with a 
diagnosis of PTSD and opined that it resulted from his time 
in service.  However, the evidence does not show the veteran 
engaged in combat with the enemy and the diagnosis is based 
on unverified stressors.  

The evidence shows the veteran served in Vietnam from June 
1970 to October 1970.  He has indicated that while he did not 
engage in combat, he was exposed to and/or witnessed death 
while serving there.  In a July 2004 stressor statement and 
during VA treatment sessions, the veteran has recounted 
stories of several verifiable (or potentially) stressors.  
First, he has stated that while serving with the Military 
Police (MP) at the Da Nang Air Base he witnessed a plane 
crash and helped to remove dead bodies from the plane.  
Second, when he was on guard duty, a soldier who was guarding 
with him was using speed and became "whacked out" and began 
firing his automatic rifle all over the place; the veteran 
had to lie down and hide in the grass along with four other 
military policeman until the soldier ran out of ammunition 
and was placed in a straitjacket.  The veteran has said he 
cannot remember the approximate dates of these events; 
however, he stated that both occurred while he was with the 
MP and while stationed at Da Nang.  A review of his service 
personnel records shows that he served with the MP from 
August 15, 1970 to October 12, 1970.  The U. S. Army and 
Joint Services Records Research Center (JSRRC) has advised 
they can only research stressful events if there are several 
items of specific information, requests include the veteran's 
claim number and Social Security number, there is a two-month 
specific date range for when the stressful event occurred, 
and the veteran's unit of assignment during the stressful 
event and the geographic location where the stressful event 
occurred are known.  While the record appears to contains the 
information necessary for JSRRC to research these two 
stressors (albeit the date range for the stressors is 
slightly in excess of two months, i.e., more than 2, less 
than 3), they have not been contacted for such verification.  

Additionally, the veteran has stated that when he was in 
Okinawa, before being sent to Vietnam, he and two other 
soldiers were assaulted by two persons armed with knives.  
They reported this event to the MPs in Okinawa and were told 
they might have to stay there on a legal hold, but nothing 
was ever done about it.  If a report of the incident was 
made, as the veteran alleges, then this event is also capable 
of verification.  The veteran's service personnel records 
indicate he was in Okinawa from June 2, 1970 to June 5, 1970.  

The veteran has also stated that while he was in boot camp he 
was assaulted and beaten by drill sergeants for not following 
the rules.  This event along with the alleged assault in 
Okinawa are "personal assaults" that might be verifiable by 
alternate sources.  The veteran has not been notified of 
alternative ways in which he could corroborate a personal 
assault as provided in 38 C.F.R. § 3.304(f).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
notice deficiencies.  
Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of PTSD and the 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

The RO should also advise the veteran of 
alternative evidence he may submit to 
substantiate his alleged "personal 
assault" stressors, including any 
resultant behavior changes.  Such 
alternative evidence may include, but not 
be limited to, records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; statements from family 
members, fellow service members, or 
clergy; deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  The 
RO should give the veteran and his 
representative ample opportunity to 
respond, and should arrange for any 
further development suggested by their 
response.

2.  The RO should then forward the 
pertinent stressor information of record 
(including copies of the veteran's service 
personnel records and a listing of any 
alleged stressors) to the JSRRC and 
request that that organization attempt to 
verify the claimed stressors.

3.  Thereafter, if (and only if) an 
alleged stressor is verified, the RO 
should arrange for the veteran to be 
afforded a psychiatric evaluation to 
determine whether he has PTSD due to such 
stressor or stressors.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  Following 
examination of the veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, 
the examiner should identify the veteran's 
current psychiatric disorder.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


